In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00186-CR



       RICHARD LEE PERCIVILL, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 48,443-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION
            Richard Lee Percivill, Jr., was indicted in two separate indictments for family violence

assault. The two cases were tried together, and he entered a plea of guilty to both indictments

and a plea of true to the indictments’ enhancement allegations of having a prior conviction for

family violence assault. The trial court found him guilty and, after a hearing on punishment,

sentenced him to five years in prison for each of the two offenses, with the sentences to run

concurrently.

            In this appeal from his second conviction for family violence assault, Percivill argues that

the statute imposing the $25.00 time payment fee reflected in the judgment and bill of costs is

facially unconstitutional.1

            For the reasons stated in our opinion of this date in cause number 06-19-00185-CR, we

need not address Percivill’s constitutional argument, we conclude that the imposition of a time

payment fee was premature, and we modify the bill of costs and the trial court’s judgment by

deleting the time payment fee.

            As modified, the trial court’s judgment is affirmed.




                                                                Josh R. Morriss, III
                                                                Chief Justice

Date Submitted:              June 8, 2021
Date Decided:                July 23, 2021

Do Not Publish

1
    The State did not oppose Percivill’s arguments on appeal.
                                                            2